Plaintiff in error, Edwin Cadoree, was convicted on an information charging him with manufacturing intoxicating liquors, to wit, eight gallons of whisky. In accordance with the verdict of the jury he was on April 21, 1923, sentenced to be confined in the county jail for six months and to pay a fine of $500. From the judgment an appeal was attempted to be taken by filing in this court on August 20, 1923, a petition in error, with case-made. The Attorney General has filed a motion to dismiss the appeal, for the reason that it was not filed within the statutory limit of 120 days. The record discloses that the appeal was lodged in this court 121 days after the rendition of the judgment. *Page 425 
Section 2808, Comp. Stats. of Oklahoma, 1921, provides:
"In misdemeanor cases the appeal must be taken within sixty days after the judgment is rendered: Provided, however that the trial court or judge may, for good cause shown, extend the time in which such appeal may be taken not exceeding sixty days."
By numerous decisions of this court it is held that it has no jurisdiction to entertain an appeal from a judgment of conviction for a misdemeanor filed therein later than the one hundred and twentieth day after the rendition of the judgment, and an appeal filed after that time will be dismissed.
An examination of the record discloses that the motion to dismiss is well taken. That appeal herein is therefore dismissed.
BESSEY, P.J., and EDWARDS, J., concur.